I concur in the views and conclusion declared in the main opinion. It is suggested that this court may now declare the verdict to be one of assault. But this is not possible. Such a verdict would be one rendered by this court. The jury declared the defendant guilty of an assault with a deadly weapon — a verdict which was complete and perfect as far as any matter of form is concerned, and this court cannot change it. It would be usurping the functions of a jury to do so. The mere fact that "assault" is an offense included in the offense declared by the verdict in no way changes the legal aspect of the matter. Let us assume that two lower grade offenses were included in the verdict as found by the jury. Which one would this court declare the offense of which defendant was found guilty? The crime of assault is included in the crime of rape. If the verdict in this case had found the defendant guilty of rape, with equal propriety it could now be claimed that this court should declare such a verdict one of assault. *Page 683